Case 0:20-cv-61369-KMW Document 43 Entered on FLSD Docket 09/01/2021 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA
                           Case No. 20-61369-CIV-WILLIAMS

  TRUGON PROPERTIES, INC.,

        Plaintiff,

  vs.

  AMERICAN FIRST FEDERAL, INC.,

       Defendant.
  _____________________________________/

                                         ORDER

        THIS MATTER is before the Court on Magistrate Judge Alicia O. Valle’s Report

  and Recommendation (DE 42) on Defendant’s Motion for Attorneys’ Fees (DE 34). In the

  Report, Magistrate Judge Valle recommended that Defendant’s Motion be DENIED.

  Defendant filed no objections to the Report, and the time to do so has passed.

        Having carefully reviewed the Report, the record, and the applicable law, it is

  ORDERED AND ADJUDGED as follows:

        1. The Report (DE 42) is AFFIRMED AND ADOPTED.

        2. Defendant’s Motion for Attorneys’ Fees (DE 34) is DENIED.

        3. This case remains CLOSED.

        DONE AND ORDERED in Chambers in Miami, Florida, this 1st day of

  September, 2021.
